Case: 18-60459     Document: 00515727840          Page: 1      Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        February 1, 2021
                                   No. 18-60459                          Lyle W. Cayce
                                                                              Clerk

   Edgar Tibakweitira,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                      Respondent.


                       Petitions for Review of Orders of the
                          Board of Immigration Appeals
                              BIA No. A206 755 696


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Edgar Tibakweitira, a native and citizen of Tanzania, petitions for
   review of an order issued by the Board of Immigration Appeals (“BIA”)
   dismissing his appeal from the Immigration Judge’s (“IJ”) decision denying
   his application for withholding of removal and protection under the
   Convention Against Torture (“CAT”). He separately petitions for review of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60459     Document: 00515727840           Page: 2   Date Filed: 02/01/2021




                                    No. 18-60459


   the BIA’s order denying his motion to reconsider and reopen and denying his
   request for review of that motion by a three-member panel. We DISMISS
   IN PART and DENY IN PART the petitions for review.
                                         I.
          Tibakweitira contends that after serving one year in the Tanzanian
   military, he was recruited to the Tanzania Intelligence and Security Service
   (“TISS”), where he allegedly received training to suppress political
   opponents of the Tanzanian government through violent means.
   Tibakweitira reportedly abandoned his TISS position and fled to the United
   States on a tourist visa on June 26, 1992. He overstayed his visa and remained
   in the United States, attending college and business school, settling in
   Washington, D.C., and establishing a real estate business that catered heavily
   to the local Tanzanian community. On June 10, 2013, he was indicted in the
   United States District Court of Maryland based on his participation in a
   mortgage fraud scheme. On March 31, 2015, he pleaded guilty to conspiracy
   to commit wire fraud and aggravated identity theft. He was sentenced to 57
   months of imprisonment and ordered to pay nearly $2.5 million in restitution.
          On June 30, 2017, the Department of Homeland Security issued
   Tibakweitira a removal order, finding that he was removable based on his
   commission of an aggravated felony (conspiracy to commit wire fraud) under
   8 U.S.C. § 1227(a)(2)(A)(iii). Tibakweitira subsequently applied for
   withholding of removal and CAT protection. After a hearing, the IJ issued a
   written decision on December 22, 2017, denying his application and ordering
   his removal to Tanzania. Tibakweitira appealed to the BIA, which affirmed
   the IJ’s decision and dismissed the appeal on June 7, 2018. Tibakweitira filed
   a motion with the BIA requesting reconsideration of the dismissal of his
   appeal, reopening of his removal proceedings, and review of his motion by a




                                         2
Case: 18-60459      Document: 00515727840          Page: 3   Date Filed: 02/01/2021




                                    No. 18-60459


   three-member panel. A single BIA member denied the motion on September
   6, 2018.
          Tibakweitira timely petitioned for review of the BIA’s dismissal of his
   appeal and its denial of his motion. He argues that (1) the IJ and BIA erred in
   finding that his conspiracy to commit wire fraud offense was a “particularly
   serious crime” rendering him statutorily ineligible for withholding of
   removal; (2) the IJ and BIA erred in denying CAT relief; (3) the BIA erred in
   denying his motion to reopen; (4) his due process rights and the Convention
   Against Transnational Organized Crime were violated by the IJ and/or
   through his removal order; (5) the BIA erred in denying review of his motion
   to reconsider and reopen by a three-member panel.
          The Government counters that we lack jurisdiction to consider the
   “particularly serious crime” finding under 8 U.S.C. § 1252(a)(2)(C),
   substantial evidence supports the denial of CAT relief, and we lack
   jurisdiction to consider the due process and Convention Against
   Transnational Organized Crime claims because they are unexhausted.
                                         II.
          We generally review only decisions of the BIA. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007). However, when the IJ’s ruling affects the
   BIA’s decision, as it does here, we review the decisions of both the BIA and
   the IJ. Id. Factual findings are reviewed for substantial evidence, and
   constitutional claims and questions of law are reviewed de novo. Fuentes-Pena
   v. Barr, 917 F.3d 827, 829 (5th Cir. 2019). We review the BIA’s denial of a
   motion to reopen under a highly deferential abuse-of-discretion standard.
   Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Finally, we
   review de novo questions relating to our jurisdiction to consider challenges
   to a final order of the BIA. Solorzano-Moreno v. Mukasey, 296 F. App’x 391,
   393 (5th Cir. 2008).




                                          3
Case: 18-60459      Document: 00515727840           Page: 4    Date Filed: 02/01/2021




                                     No. 18-60459


                                         III.
   A. No Jurisdiction over Factual Challenges to Removal Order
          Tibakweitira challenges his final order of removal, contending that the
   IJ and BIA erred in finding that his conspiracy to commit wire fraud offense
   was a “particularly serious crime” rendering him statutorily ineligible for
   withholding of removal under 8 U.S.C. § 1158(b)(2)(A)(ii). Specifically, he
   argues that undue weight was given to the length of his sentence and the
   restitution amount, and insufficient weight was given to his extreme remorse,
   acceptance of responsibility, cooperation with the Government, the
   nonviolence of his offense, and his joint and several liability with
   codefendants for the restitution amount.
          If an alien commits any crime specified in 8 U.S.C. § 1252(a)(2)(C),
   he may obtain judicial review of constitutional and legal challenges to the final
   order of removal, but not of factual challenges to the final order of removal.
   Nasrallah v. Barr, 140 S. Ct. 1683, 1687–88, 1691 & n.4 (2020) (citing 8
   U.S.C. § 1252(a)(2)(C)–(D)). “Aggravated felonies” under 8 U.S.C. §
   1227(a)(2)(A)(iii) are among the offenses specified in § 1252(a)(2)(C).
   Tibakweitira’s conspiracy to commit wire fraud offense, for which he was
   ordered to pay nearly $2.5 million in restitution, is an aggravated felony
   because it was a “conspiracy to commit an offense” that “involve[d] fraud .
   . . in which the loss to the victim or victims exceed[ed] $10,000.” 8 U.S.C. §
   1101(a)(43)(M)(i) & (U).
          Tibakweitira does not argue that the IJ and BIA employed an incorrect
   legal standard or violated his constitutional rights in finding his crime to be
   particularly serious. Instead, he contends that the IJ and BIA erred by giving
   weight to certain facts related to his crime and declining to give weight to
   other facts. His argument essentially asks us to reweigh the facts and find that
   his crime was not particularly serious, which we are without jurisdiction to




                                          4
Case: 18-60459      Document: 00515727840            Page: 5    Date Filed: 02/01/2021




                                      No. 18-60459


   do. Solorzano-Moreno, 296 F. App’x at 394. Accordingly, Tibakweitira’s
   petition for review of the “particularly serious crime” findings of the IJ and
   BIA is dismissed for lack of jurisdiction.
   B. CAT Relief
          Tibakweitira contends that the IJ and BIA erred in finding that he did
   not meet his burden of proof for CAT relief based on his alleged TISS
   abandonment, testimony against codefendants during his criminal
   proceedings, and membership in Chadema, an opposition group to the
   Tanzanian government. Tibakweitira challenges the IJ’s adverse credibility
   determination, affirmed by the BIA, asserting that his testimony was truthful
   and shows that he faces a probability of torture upon his return to Tanzania.
   He argues that the IJ failed to consider evidence in support of his CAT claim,
   including a photograph of himself in a military uniform, a letter from his sister
   regarding a visit she received from a Tanzanian law enforcement official, and
   a report of mass human rights violations in Tanzania.
          “A CAT order is distinct from a final order of removal and does not
   affect the validity of a final order of removal.” Nasrallah, 140 S. Ct. at 1694.
   Thus, § 1252(a)(2)(C)’s bar on judicial review of factual challenges to final
   removal orders does not prohibit our review of factual challenges to CAT
   orders. Id. at 1692. To obtain CAT relief, the petitioner bears the burden of
   showing that (1) it is more likely not that he will be tortured upon return to
   his homeland; and (2) sufficient state action will be involved in that torture.
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 350–51 (5th Cir. 2006). “Torture”
   is defined as “any act by which severe pain or suffering, whether physical or
   mental, is intentionally inflicted on a person . . . by or at the instigation of or
   with the consent or acquiescence of a public official or other person acting in
   an official capacity.” 8 C.F.R. § 1208.18(a)(1).




                                           5
Case: 18-60459      Document: 00515727840          Page: 6   Date Filed: 02/01/2021




                                    No. 18-60459


          In assessing the first step, consideration must be given to: (1) whether
   the petitioner has been tortured in the past; (2) whether the petitioner could
   relocate to another part of the country where torture would not be likely; (3)
   whether there are “gross, flagrant or mass violations of human rights within
   the country of removal;” and (4) “other relevant information regarding
   conditions in the country of removal.” 8 C.F.R. § 1208.16(c)(3). Under the
   second step, a petitioner “may satisfy his burden of proving acquiescence by
   demonstrating a government’s willful blindness of torturous activity.”
   Iruegas-Valdez v. Yates, 846 F.3d 806, 812 (5th Cir. 2017) (citation omitted).
          Despite Tibakweitira’s reliance on the military photograph, he points
   to no evidence corroborating his allegations that TISS recruited him from the
   military or intended to harm him for abandoning his position. His sister’s
   letter merely demonstrates that a Tanzanian law enforcement official asked
   her about his whereabouts. Tibakweitira testified that he was never physically
   harmed in Tanzania or the United States. He further testified to holding a
   prominent job as a Washington, D.C. realtor to the Tanzanian community,
   despite allegedly receiving threats from TISS members during this period—
   brazen public behavior that is inconsistent with someone seeking escape and
   who fears return to Tanzania. Although he testified that he was threatened
   by TISS members multiple times while living in the United States, he stated
   that no one from TISS contacted him after 2007, even though TISS was
   aware of his location. He argues that his former codefendants have ties to the
   Tanzanian government, however, he failed to present evidence that any of
   these individuals exert influence supporting a likelihood of torture by or with
   the acquiescence of public officials upon his return. He faults the IJ and BIA
   for failing to consider a 2016 State Department report, which he asserts
   proves widespread human rights abuse against Chadema members in
   Tanzania. However, this report does not indicate that any such abuses
   occurred.




                                         6
Case: 18-60459      Document: 00515727840          Page: 7    Date Filed: 02/01/2021




                                    No. 18-60459


          For the foregoing reasons, substantial evidence supports the
   conclusion of the IJ and BIA that Tibakweitira failed to meet his burden of
   proof for CAT relief. Tamara-Gomez, 447 F.3d at 350–51. Tibakweitira’s
   petition for review of the denial of CAT relief is therefore denied.
   C. Motion to Reopen
          Tibakweitira argues that the BIA erred in denying his motion to
   reopen his removal proceedings for consideration of new evidence to
   corroborate his claim for CAT relief. Specifically, he contends that the BIA
   ignored a letter from his criminal defense attorney dated July 16, 2018, stating
   that Tibakweitira received threatening letters in prison regarding his
   cooperation with the Government during his criminal proceedings. He also
   argues that the BIA ignored a letter from a prison mail custodian dated
   February 2, 2018, explaining why a previously submitted copy of a
   threatening letter Tibakweitira received in prison—dismissed as not credible
   by the IJ for lack of an official prison stamp—was not logged as official prison
   mail. Finally, he cites an article published on August 1, 2017, which provides
   an overview of recent harassment and imprisonment of Tanzanian citizens
   for exercising free speech rights.
          A motion to reopen must be based on “newly discovered evidence or
   a change in circumstances since the hearing.” Dada v. Mukasey, 554 U.S. 1,
   12 (2008) (citation omitted). The motion must be based on facts that are
   “material” and “could not have been discovered or presented at the former
   hearing.” 8 C.F.R. § 1003.2(c)(1).
          The BIA denied Tibakweitira’s motion to reopen based on his failure
   to submit new evidence that was unavailable or undiscoverable at the time of
   his hearing. Tibakweitira does not explain why letters from his attorney and
   the prison mail custodian could not have been submitted at the time of his
   hearing. Even if this evidence had previously been undiscoverable, it would




                                          7
Case: 18-60459      Document: 00515727840           Page: 8     Date Filed: 02/01/2021




                                     No. 18-60459


   not be material to his CAT claim because it fails to demonstrate likelihood of
   torture or that the senders of the alleged threatening letters had any influence
   over Tanzanian public officials. Similarly, the article is not material because
   it focuses on repression of free speech in Tanzania and provides no
   corroboration for his fear of torture by Tanzanian public officials.
          For the foregoing reasons, the BIA did not abuse its discretion in
   finding that Tibakweitira did not present newly discovered evidence to
   corroborate his claim for CAT relief. Gomez-Palacios, 560 F.3d at 358; Dada,
   554 U.S. at 12. Accordingly, his petition for review of the denial of his motion
   to reopen is denied.
   D. Failure to Exhaust
          Tibakweitira argues that the IJ violated his due process rights by
   limiting his attorney’s questioning during his hearing and mischaracterizing
   his evidence. He further asserts that his removal order constitutes a
   substantive due process violation because it amounts to a state-created
   danger, subjecting him to likelihood of harm upon his return to Tanzania
   despite the Government’s promise to protect him in exchange for his
   cooperation against his codefendants. Finally, he contends that his removal
   order violates the Convention Against Transnational Organized Crime. He
   did not present any of these arguments to the BIA. He concedes that he failed
   to exhaust his claim under the Convention Against Transnational Organized
   Crime but urges that exhaustion would have been futile.
          Judicial review of a final removal order is available only where the
   petitioner has exhausted all administrative remedies available as of right. 8
   U.S.C. § 1252(d)(1). Because exhaustion in this context is statutorily
   mandated, a petitioner’s failure to exhaust an issue before the BIA is a
   jurisdictional bar to our consideration of the issue. Wang v. Ashcroft, 260 F.3d
   448, 452 (5th Cir. 2001). “A remedy is available as of right if (1) the petitioner




                                           8
Case: 18-60459      Document: 00515727840          Page: 9    Date Filed: 02/01/2021




                                    No. 18-60459


   could have argued the claim before the BIA, and (2) the BIA has adequate
   mechanisms to address and remedy such a claim.” Omari v. Holder, 562 F.3d
   314, 318–19 (5th Cir. 2009). To exhaust administrative remedies, an issue
   must be raised in the first instance before the BIA, either on direct appeal, in
   a motion to reopen, or in a motion for reconsideration. Id. at 319–20; Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). An exception to the exhaustion
   requirement exists for claims of due process violations, “except for
   procedural errors that are correctable by the BIA.” Roy, 389 F.3d at 137.
   However, the petitioner may not escape the exhaustion requirement by
   couching the procedural error in terms of a due process violation. Goonsuwan
   v. Ashcroft, 252 F.3d 383, 389–90 (5th Cir. 2001); Roy, 389 F.3d at 137.
          Tibakweitira’s argument that exhaustion was not required for his
   claim under the Convention Against Transnational Crime because
   exhaustion would be futile is meritless. A claim must be explicitly raised
   before the BIA, and there is no valid futility argument where the petitioner
   had the opportunity to raise his claim and simply failed to do so. See Omari,
   562 F.3d at 320–21. Similarly, his due process claims present issues
   correctable by the BIA and could have been raised either on direct appeal or
   in his motion to reopen and reconsider. Id. at 318–19; Roy, 389 F.3d at 137.
   Tibakweitira makes no argument to the contrary. See Soadjede v. Ashcroft, 324
   F.3d 830, 833 (5th Cir. 2003) (issues not argued by petitioner seeking review
   of a BIA decision are deemed abandoned); Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993) (arguments not adequately briefed are waived).
          Tibakweitira’s failure to present these arguments to the BIA means
   that they are unexhausted, and we lack jurisdiction to consider them. Wang,
   260 F.3d at 452. Accordingly, his petition for review of unexhausted claims
   is dismissed.




                                          9
Case: 18-60459      Document: 00515727840           Page: 10   Date Filed: 02/01/2021




                                     No. 18-60459


   E. Denial of Review by Three-Member Panel
            The BIA denied Tibakweitira’s request for three-member panel
   review of his motion to reopen and reconsider. Generally, all cases must be
   assigned to a single BIA member for review. 8 C.F.R. § 1003.1(e).
   “Cases may only be assigned for review by a three-member panel” under
   certain circumstances. 8 C.F.R. § 1003.1(e)(6)(i)–(vii) (emphasis added).
   Tibakweitira argues that his case merits three-member review because there
   is a “need to review a clearly erroneous factual determination by an
   immigration judge.” 8 C.F.R. § 1003.1(e)(6)(v).
            Under 8 C.F.R. § 1003.1(e)(5), the BIA member to whom a case is
   assigned “has the discretion to decide whether the case merits review by a
   three-member panel. Assignment to a three-member [panel] is not
   mandatory even if it meets the criteria under 8 C.F.R. § 1003.1(e)(6).”
   Cantu-Delgadillo v. Holder, 584 F.3d 682, 690–91 (5th Cir. 2009). “Because
   the decision to designate the case to be heard by a three-member panel is
   discretionary, this court lacks jurisdiction to review the BIA’s decision.” Id.
   at 691. Even if we had jurisdiction to review the BIA’s decision, we find that
   there are no clearly erroneous factual determinations in the IJ’s written
   decision to merit three-member review.
            For these reasons, we dismiss for lack of jurisdiction Tibakweitira’s
   petition for review of the BIA’s non-referral of his motion to a three-member
   panel.
                                         IV.
            For the foregoing reasons, Tibakweitira’s petitions for review are
   DISMISSED for lack of jurisdiction as to his claims that (1) the IJ and BIA
   erred in finding that his conspiracy to commit wire fraud offense was a
   “particularly serious crime” rendering him ineligible for withholding of
   removal; (2) his due process rights and the Convention Against




                                          10
Case: 18-60459    Document: 00515727840          Page: 11   Date Filed: 02/01/2021




                                  No. 18-60459


   Transnational Organized Crime were violated by the IJ and/or through his
   removal order; and (3) the BIA erred in denying three-member review of his
   motion to reconsider and reopen.
         His petitions for review are DENIED as to his claims that (1) the IJ
   and BIA erred in denying CAT relief; and (2) the BIA erred in denying his
   motion to reopen.




                                       11